Exhibit 99.1 FOR IMMEDIATE RELEASE: CC MEDIA HOLDINGS, INC. REPORTS RESULTS FOR 2 2011 Revenues increase 5% to $6.16 billion 2011 OIBDAN grows 10% to $1.83 billion San Antonio, Texas February 21, 2012…CC Media Holdings, Inc. (OTCBB: CCMO) today reported financial results for the fourth quarter and full year ended December 31, 2011. “We are pleased with our business performance in the quarter and throughout 2011,” Chief Executive Officer Bob Pittman said.“In the last year, we have made great strides:putting our leadership team and strategic plans in place, strengthening our relationships with consumers globally and developing new strategies to better serve our advertising and marketing partners.I believe we are well positioned for new successes in 2012, as we continue working toward realizing the full potential of our businesses.We are continuing to build on the strengths of our national radio and digital content platform, including iHeartRadio, and further developing and executing new strategies for our outdoor businesses around the world, especially our unique digital products.” “By executing our strategy, we delivered a solid 5% increase in revenues for the full year,” Tom Casey, Executive Vice President and Chief Financial Officer said.“Combining this revenue performance with effective cost management initiatives enabled us to improve our overall operating profit margin in 2011 despite a sluggish economy.We also continued to invest strategically in the Company, while successfully managing our debt maturity profile and liquidity.In the coming year, we will stay focused on leveraging the global diversification of our portfolio and our industry-leading assets.” Full Year 2011 Results CC Media Holdings’ revenues increased 5% to $6.16 billion for the full year 2011 compared to $5.87 billion in 2010, driven by growth across its businesses.Excluding the effects of movements in foreign exchange rates1, revenues rose 4%. · Media and Entertainment (“CCME,” formerly known as Radio) revenues grew $118 million, or 4%, compared to 2010, due primarily to the Company’s addition in April 2011 of a complementary traffic operation to its existing traffic business (the “Traffic acquisition”) and higher revenues from digital radio services that reflected improved rates and greater volume. · Americas outdoor revenues rose $47 million, or 4%, compared to 2010, fueled by growth across bulletin, airport and shelter displays, and particularly digital displays, due to increased capacity and rates. · International outdoor revenues were up $159 million, or 11%, compared to 2010, resulting mainly from higher street furniture revenues across various markets.Excluding the effects of movements in foreign exchange rates, revenues increased 5%. The Company’s OIBDAN1 grew 10% to $1.83 billion in 2011 compared to $1.66 billion in 2010.Excluding the effects of movements in foreign exchange rates, OIBDAN rose 9%. The Company’s consolidated net loss improved to $268 million for 2011 compared to a consolidated net loss of $463 million in 2010. Fourth Quarter 2011 Results CC Media Holdings’ revenues grew 1% to $1.65 billion in the fourth quarter of 2011 compared to $1.63 billion for the same period of 2010.The effects of movements in foreign exchange rates did not result in a significant impact to revenue growth during the fourth quarter. · CCME revenues rose $15 million, or 2%, compared to the fourth quarter of 2010, due to the Traffic acquisition and revenue growth in digital radio services, and partially offset by lower political advertising spend. · Americas outdoor revenues decreased $3 million, or 1%, compared to the fourth quarter of 2010.Revenues from bulletin displays, primarily digital, and airports grew during the fourth quarter of 2011, offset by declines in poster and mall displays, among other products.The effects of movements in foreign exchange rates did not significantly impact revenue growth in the quarter. · International outdoor revenues rose $26 million, or 6%, compared to the fourth quarter of 2010, resulting from growth in street furniture revenues across various markets, particularly China, Sweden, and Australia.Excluding the effects of movements in foreign exchange rates, revenues were up 5%. OIBDAN totaled $537 million for the fourth quarter of 2011 compared to $503 million for the fourth quarter of 2010, representing an increase of 7%. The Company’s consolidated net loss in the fourth quarter of 2011 improved to $31 million compared to a consolidated net loss of $56 million for the same period in 2010. The Year’s Key Achievements The Company’s key achievements during 2011 include: Launching the New iHeartRadio, which offers access to more than 800 live broadcast and digital-only stations from 150 cities, plus the ability to create custom stations with broad social media integration; · Staging the iHeartRadio Music Festival in Las Vegas – the biggest live concert festival in radio history – that was announced across all of the Company’s Media and Entertainment broadcasting and digital platforms with a first-of-its-kind simultaneous promotion that reached an estimated 100 million people; · Building out the Company’s digital radio operations, including the acquisition of Thumbplay, a digital music company; · Developing a Strategic Partners and Distribution group and a National Programming Platforms group, both of which allow the Company to use its scale to maximize opportunities for all of its partners -from advertisers to music companies, as well as the technology, automotive, consumer electronics, and other industries; strategic partnerships were launched in 2011 with such companies as Facebook, Zynga, Microsoft/Xbox, Toyota, Ford, Vizio, HP and Motorola; · Completing the Traffic acquisition to accelerate the continuing development and growth of the Company’s products and services; · Installing 242 new digital billboards for a total of 857 across 37 U.S. markets by year end; · Expanding the Company’s digital footprint in several international markets, including Sweden and the U.K., where the Company has launched its first digital networks; · The Company’s subsidiary, Clear Channel Communications, Inc. issuing $1.75 billion aggregate principal amount of 9.0% Priority Guarantee Notes due 2021 during 2011; and · Appointing Bob Pittman as the Chief Executive Officer of CC Media Holdings, Inc. and Clear Channel Communications, Inc. and Executive Chairman of the Board of Directors of Clear Channel Outdoor Holdings, Inc. More recently, on January 24, 2012, William Eccleshare, previously the Chief Executive Officer of Clear Channel International, was named Chief Executive Officer of Clear Channel Outdoor Holdings, Inc., overseeing both the Americas and International outdoor divisions. 2 Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended December 31, % Year Ended December 31, % Change Change Revenues1: CCME $ $ 2
